         Case 1:18-cv-01690-APM Document 36 Filed 06/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


JOEY D. GONZALEZ RAMOS,

       Plaintiff,
             v.                                      Case No.: 18-cv-01690 (APM)

ADR VANTAGE, INC.,

      Defendant.
_________________________________/

                    THIRD-PARTY INTERVENOR’S ERRATA NOTICE

       Third-party Intervenor, U.S. Department of Agriculture (“USDA”), respectfully submits

this Errata Notice to clarify a citation error in its Opposition to Plaintiff’s Motion to Compel.

See ECF No. 34 (USDA’s Opposition). The Opposition referred to the declaration submitted by

Mr. Archie Tucker and its attending Privilege Log. Due to an inadvertent oversight, USDA

failed to attach the Privilege Log and incorrectly referred to both documents as “ECF No. 30-2.”

Although the Tucker Declaration was correctly cited as “ECF No. 30-2,” USDA should have

indicated that that its Privilege Log was previously filed under “ECF No. 32, pp.15-24.”

       USDA apologizes to the Court and the parties for the confusion and inconvenience

caused by this inadvertent error.

June 18, 2019                                 Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. BAR # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Chief, Civil Division




                                                 1
Case 1:18-cv-01690-APM Document 36 Filed 06/18/19 Page 2 of 2




                     By:   ______//s______________
                           JOHN C. TRUONG
                           D.C. BAR #465901
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Tel: (202) 252-2524
                           Fax: (202) 252-2599
                           E-mail: John.Truong@usdoj.gov
                           Counsel for Third-party Intervenor




                              2
